internal_revenue_service national_office technical_advice_memorandum number release date date index uil no case mis no tam-113623-99 cc dom p si b4 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of death date of conference legend spouse decedent date will issue is the value of the testamentary_trust of which decedent was a co-trustee and life_beneficiary includible in decedent's gross_estate under sec_2041 of the internal_revenue_code conclusion decedent is prohibited by a state statute from exercising any power to distribute trust corpus to herself accordingly the value of the testamentary_trust of which decedent was a co-trustee and life_beneficiary is not includible in decedent's gross_estate under sec_2041 tam-113623-99 facts decedent’s spouse died in1950 under item seven of his will the residuary_estate passed in trust for the benefit of decedent and the children of spouse and decedent a bank and decedent were designated as co-trustees regarding distributions during decedent’s life the will provided as follows i direct my said trustees to pay all the net revenue and income derived from said trust estate to my wife decedent in as nearly equal monthly installments as practicable for her comfort and support and for the comfort education and support of our daughter and such other children as may be born unto us in the event such income be insufficient for the purposes aforesaid i authorize and empower my trustees to encroach upon the corpus or principal of the trust estate in such amounts as they may in their discretion deem necessary after decedent’s death the trust is to be held for the benefit of the daughter and any other children born to spouse and decedent each child’s share is to be paid outright to the child when the child reaches age the share of a child who dies before receiving outright payment will be held in trust for that child’s then living lineal_descendants or heirs at law decedent died in on date at the time of her death decedent and a bank were serving as co-trustees law and analysis sec_2041 provides that the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date sec_2041 defines a general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate or the creditors of either under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent limited by an ascertainable_standard relating to health education support or maintenance of the decedent is not a general_power_of_appointment under sec_2041 a power_of_appointment created after date is not a general_power_of_appointment if it is exercisable by the possessor only in conjunction with another person having a substantial adverse_interest in the tam-113623-99 property subject_to the power which is adverse to exercise of the power in favor of the possessor under sec_20_2041-1 of the estate_tax regulations a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for the decedent’s pecuniary benefit is considered a power_of_appointment exercisable in favor the decedent or the decedent’s creditors revrul_54_153 1954_1_cb_185 addressed a situation in which a decedent was a life_income_beneficiary and co-trustee of a_trust created under her spouse’s will the will provided that should the beneficiary be in need of additional funds for her maintenance comfort or support or for any other purpose or purposes whatsoever the trustees were authorized to pay her such amounts of principal held in trust as in the exercise of their sole and absolute discretion they deem advisable for such purposes the revenue_ruling involved new york state law under which a relevant statute provided a power vested in a person in his capacity as trustee of an express trust to distribute principal to himself cannot be exercised by him if the power is vested in two or more trustees it may be executed by the trustee or trustees who are not so disqualified if there is no trustee qualified to execute the power its execution devolves on the supreme court the revenue_ruling concludes that in the absence of an indication that the new york courts would construe the statute otherwise the service will accept the view that such trustee is also prevented by the statute from exercising the power to distribute principal to his estate his creditors or the creditors of his estate accordingly the ruling holds that where a trustee who is also a beneficiary of a_trust is prevented by a state statute from participating in a decision to distribute corpus to himself his estate his creditors or the creditors of his estate no part of the trust property is includible in the beneficiary-trustee’s gross_estate under sec_811 the predecessor to sec_2041 by reason of the fact that the trust instrument provides that the trustees may distribute corpus to the beneficiary see also revproc_94_44 1994_2_cb_683 considering a similar statute under florida law mo ann stat sec_456 vernon provides that unless the terms of the trust refer to this section and provide otherwise a power conferred upon two or more persons none of whom is the settlor in their capacity as trustees to make discretionary distribution of either principal or income to or for the benefit of one of them cannot be exercised by such person but it shall be exercisable by the trustee or trustees who are not so disqualified this section of the statute applies to any trust established at any tam-113623-99 time in the instant case decedent was a life_income_beneficiary and a co-trustee of the trust created under item seven of spouse’s will the will directed the trustees to pay to decedent all of the trust income for her comfort and support and for the comfort education and support of the children of spouse and decedent the will further provided that should the income payable to decedent be insufficient for her comfort and support and for the comfort education and support of the children of spouse and decedent the trustees were authorized to encroach upon the trust corpus in such amounts as they deemed necessary in their discretion however as was the case in revrul_54_153 under mo ann stat sec_456 at the time of her death decedent as both beneficiary and co-trustee was prohibited from exercising her trustee powers to make discretionary distributions of trust principal to herself consequently under missouri law as co-trustee and life_beneficiary decedent held no power to invade trust principal for her own benefit thus as provided in revrul_54_153 decedent was prohibited by the missouri statute from participating in decisions to distribute trust corpus to herself accordingly because decedent did not have a power to appoint corpus to herself or for her benefit whether or not limited by an ascertainable_standard no part of the value of the trust created under spouse’s will is includible in decedent’s gross_estate under sec_2041 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
